ge 40 1

 

 

  

 

 

 

    
      

 

 

 

 

 

      

   

AMSHOANNDD "NOY T3HS sRaR-Er9-(098) say 108-00 -1ORR) ore St
S en te vesuneseny rings ee SERRE TS
5 : _- Doo met - : i a Severe ONGS # FHL o a (cae
ae —— mee Samus mano - 7 oO
O's: ar o
& 202020 -FLPE
- __ EMDMLOFNNOD “AHAGNOISVID
N
oO 1
Oo 9. A oe
a
© eee ee.
Oo
°o
a | Jeey jeaNS
| BlOAA a
qi | BIOs nen) ae. _ uawiasey Aempeor pepeaq
a 4
oO a ee eet "
TO
© f
© TT TT 4]
®
Cc
Wu
oO 1
R ——— ly
N
N PBS PJOMUS LE |b: f
os =
oO "4,
Oo LL
2 Jeay }29NS uIeW 3 Wag
oO : @
a 1
S ad bail
Q i i
© : 4
a maith /
a sag wo ea | __ <5
‘Sean teat __ uawasey Aempeo peed a
8 im ~ wee87 punolg 389 2S weW & N 8567 - _ Wsnesea! pee Pa eat
4 a5 OS. aservw e903 Aon Hn on - cee a OT = 7
a / amet ; wim OT 27S LO) WEPORTN _ le — 7 _
| he _ amie Te oa
8 “nw SBD JOSSOSSY Uo}eAy je seddous

 

 

' (e/e) v uqtUxa Oo | i
Case 19-21619

Doc 90 Filed 01/27/20 Entered 01/28/20 08:19:02

Page 2 of 70

 

 

 

: na
i
ch i rf
ala :
aj : |
s |
ah ft
PH iD i

 

 

 

 

 

rE

i

Exhibit A (4/3)

 

 

CONNECTICUT ROUTE 2/3, WAN ROADWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

cy : & 1 Wd
et : id i is tt et i i be i r UA ‘ i
Uf al HY
2 | Ga ieattis iti | a
Sf] ted hea Ye a ae ae
A | ee Un ae : EA Aa bay f@
eb ei Gia fa yal mak it Hs i Ni Jip gs.
Meee Mi ae eS
Linen eS |
O.:
SRE Or 230 & 143s IIS i sl
& 8
it ! : -
of ee I | 8 i
Roath Lg
los pO
Z ge |
cg | k ne
jzs3 : a Pb
aa 1 EME | gees
a2 3 wy lel es soe)
(gee ee gol 8
ae \ wi | G2ey
fg | "% |.Saz) 2
alkge | t : eee
rigs e | E ly bEBol &
Was. s | 3 ©S|.
E i a5 i ( f GOh
i Sees gt SOS bo EB
Fa ik. NOS ill
‘(S228 be 4 SE
z SON
: I
u SON ee
; See [ill
Po: ay |
' Bliiiul
Per
oh
“he
all
i suk
ait cl
ae
EPRETE :

_ PROPERTY tM
—_—- AGLITTING PROPERTY Lira

——— EAST LN
*
«

 

 

 
Page 3 of 70

 

 

 

 

 

 

 

 

 

202020 | wo amt or Orel FG620150 | SAG LOCNEEZDISO ey a ; ova wee naa)

wea spree mat veld wean ez anne! oe a nw | ow | un ate cc! St sres0 a 3D MARLEY? 28
- oo 7 + pf + =} —_..| SSN OF Seen oT
=i ° on 7 LANDILOANNOS 'AMNENOLSVID | ———- mm OTT ‘NOLSNHOP 2 NOLAN
i wees nb Remon atta SLASHLS NIV ONY CIOMSIHS TT OT AG GaGn0dd N¥Id
cs! ABASNS AMVONNOS ALYadOud — —— .

@ Siijeqno jes NOTWAV.2VS3ad0HS 3H. FE

. AW La3HS TUM ADI OR ae) a | oa Ss

 

 

 

 

 

eng
aoe
ee)
ee ee ee eee
~ ie ff
:
2 soar ee
8 Siri er 5
POMS ie
eect ‘aan ;
Subpart ah ! or aswie
+5 meaoeraiy
OED ae Ware 52!
were ea

      
   

 

 

   

wwe uso

an [aro] —

ia seen ace .

areas wat
Cg MER
NOL [he cuca 476,
eae “stan
ce a eY

ZjOz abeg

 

Titman Abt
ihre Wal
ORL Ol tee

tL

{piojpuey - aaysruy ‘ozzEpURY Ale, ALeuuOy)
SAIBOSSy Jess WEW Jey pur (\ueUA] )
UOIES UBlY UNOS UZaMJaq aSeo7] PUNOIE)

— —-

 

So eC
Sl-iae

RW
a

 

 

 

 

 

; et ae
1477 33S — MeN Hoo aa a /
ee
hw i
=~ f
acon sere siamese ares cme
ae =e (€/2) v waluxg
mks ware

Adie f STI

aa ae ae a ee
WAD#ddY NOSSWWIOD ONINOZ F Ne NADI

 

 

Case 19-21619 Doc90 Filed 01/27/20 Entered 01/28/20 08:19:02

 
Case 19-21619 Doc90 Filed 01/27/20 Entered 01/28/20 08:19:02 Page 4of 70

DOCKET NO.. 19-21619 ; UNITED STATES
RS BANKRUPCY COURT
RE: JOHN.ALAN.SAKON>*
So cnepy antial DISTRICT OF
1 aaa CONNECTICUT
TRE roc at Hartford

January 17, 2020
Naniery BT, Q0a0

MOTION FOR EXTENSION OF TIME

ew

TO ACCEPT OF REJECT LEASE
The movant John Alan Sakon hereby files a motion to extend the

time to accept or reject the Lease of A&F Main Street Associates, LLC for
90 days under 11 U.S. Code § 365(d)(4)(B)(i) for good cause shown.

1. Procedural. The Debtor filed this bankruptcy on September
19, 2019. A Temporary Stay of Proceedings was granted by the court on
December 30, 2019 and was continued to January 31, 2020 for good
cause shown. Therefore this motion is timely filed pursuant to 365(d)(4).

2. Notice. Asa Pro Se, the Debtor does not have access to the
Court electronic filing system.

3. Summary. The primary asset of the estate is a 13.55 acre

parcel of commercial land located in Glastonbury, Connecticut referred to
Case 19-21619 Doc90 Filed 01/27/20 Entered 01/28/20 08:19:02 Page5of 70

locally as The Shoppes at Avalon. 10.1 acres is owned by the debtor in
fee simple. 2.55 acres comprises a 98-year ground lease where A&F
Main Street Associates, LLC is the landlord. The balance of the property
comprises easements owned in fee by the debtor. A map of the property
showing the ground lease and the fee simple parcels of land is attached
hereto as Exhibit A.

The lease went into effect in 1999 and there are 78-years remaining
on the lease. The debtor has already paid the landlord over $300,000 in
rental payments. The leasehold interest, which is a free standing parcel,
is valued by the debtor as having equity in excess of $1,000,000. The
debtor is a former General Certified Appraiser.

The debtor has supplied the creditors proof of a potential
refinancing of all debts by KGAK Financial. However, the creditor Town
of Glastonbury has actively sought to derail the refinancing with KGAK by
claiming the debtor has no permits to construct improvements on the
subject properties. The entire parcel of land was granted Special Permit
approvals by the town of Glastonbury in 2010; 2012; 2013; 2014; 2015,
2016; 2017; and 2018. (The debtor did not have the opportunity to extend
the Special Permits in 2019 due to five arrests by the town to which the

debtor has prevailed). The debtor has claimed the Special Permit is still
Case 19-21619 Doc90 Filed 01/27/20 Entered 01/28/20 08:19:02 Page 6of 70

valid as he has commenced substantial construction before the Special
Permit expired which extends the Special Permit indefinitely. The creditor
town of Glastonbury has now actively challenged the existence of the
Special Permit, claiming they expired in 2019 (despite several hundred
thousand dollars of construction by the debtor) and seeks a foreclosure
sale on the property to the detriment of the other creditors. A hearing on
validity of the current Special Permits before the Glastonbury Zoning
Board of Appeals is set for February 3, 2020.

4. Dip Loan. The debtor is presently in negotiation for a DIP
loan to administer the bankruptcy. Part of any DIP Loan would be to bring
the ground lease current and make any monthly payments. The second
purpose or the DIP Loan would be used to bring all Special Permits
current so as to protect the vaiue of the estate.

The creditor Cyhani Ventures, Inc. has a 1° mortgage on the fee
simple properties comprising 10.1 acres. There is no leasehold mortgage
or other encumbrance on the ground lease parcel.

The debtor needs to determine, in its plan of reorganization, to
either assign the ground lease to a buyer, place a leasehoid mortgage on
the ground lease to finance the administration of the estate and bring the

ground lease current, or to sell the ground lease back to the landlord.
Case 19-21619 Doc90 Filed 01/27/20 Entered 01/28/20 08:19:02 Page 7 of 70

Neither the debtor Town of Glastonbury or Cyhani Ventures Inc.
have a coilateral claim on the ground lease. Their liens are directed to
the 10.1 acres of fee simple lands.

5. Time. Monies owed to A&F Main Street Associates, LLC is
pre-petition. Post-Petition Rent for the ground lease is approximately
$1,450 per month. Therefore, A&F is not unduly prejudiced by this
motion.

For the above noted reasons, the pro se debtor seeks this

I ope Soyo
By Jom Soren

John Alan Sakon, Pro Se

82 Folly Brook Lane
Manchester, CT 06040

Tel: (860) 675-4000

Fax: (860) 675-4600

Email: jonnsakon@sakon.biz

extension of time for good cause shown.

 
